        Case 2:18-cr-00257-JCM-GWF Document 34 Filed 04/24/19 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336
     Linda.J.Mott@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                       Case No. 2:18-cr-257-JCM-GWF

10                 Plaintiff,
                                                     STIPULATION TO CONTINUE
11                                                   SENTENCING HEARING
            v.
                                                     (Fourth Request)
12   CHRISTOPHER BALODIMAS,

13                 Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney,

17   counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Christopher

19   Balodimas, that the Sentencing Hearing currently scheduled on May 2, 2019 at 10:00 a.m.,

20   be vacated and continued to a date and time convenient to the Court, but no earlier than

21   fourteen (14) days.

22   ///

23   ///

24   ///
        Case 2:18-cr-00257-JCM-GWF Document 34 Filed 04/24/19 Page 2 of 3



1           This Stipulation is entered into for the following reasons:

2           1.       Counsel for the Government is unavailable on May 2, 2019, as she will be

3    out of state.

4           2.       The sentencing of Defendant Balodimas will involve one disputed matter.

5           3.       Defense counsel does not object to this continuance.

6           4.       The defendant is in custody and does not oppose a continuance.

7           5.       The parties agree to the continuance.

8           This is the fourth request for a continuance of the sentencing hearing.

9    DATED this 24th day of April, 2019.

10    RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
      Federal Public Defender                     United States Attorney
11

12       /s/ Raquel Lazo                              /s/ Linda Mott
      By_____________________________             By_____________________________
13
         RAQUEL LAZO                                 LINDA MOTT
         Assistant Federal Public Defender           Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

                                                    2
        Case 2:18-cr-00257-JCM-GWF Document 34 Filed 04/24/19 Page 3 of 3



1                             UNITED STATES DISTRICT COURT

2                                 DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:18-cr-257-JCM-GWF

4                Plaintiff,                          ORDER

5          v.

6    CHRISTOPHER BALODIMAS,

7                Defendant.

8

9          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled
10   for Thursday, May 2, 2019 at 10:00 a.m., be vacated and continued to
     Friday, May 24, 2019 at the hour of 10:30 a.m.
     _____________________
11

12
           DATED this
                  April_______ day of April, 2019.
                        25, 2019.
13

14
                                            HON. JAMES C. MAHAN
15                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

                                               3
